625 F.2d 330
CARGILL, INC. and State Accident Insurance Fund, Petitioners,v.Kenneth POWELL and Director, Office of Workers CompensationPrograms, United States Department of Labor, Respondents.
No. 75-2655.
United States Court of Appeals, Ninth Circuit.
Feb. 7, 1980.

Before:  LUMBARD, WRIGHT and ANDERSON, Circuit Judges.

ORDER

1
ON REMAND from the United States Supreme Court, 444 U.S. 987, 100 S.Ct. 516, 62 L.Ed.2d 417, vacating the judgment in Cargill, Inc. v. Powell, 573 F.2d 561 (9th Cir. 1979), for consideration in light of P. C. Pfeiffer Co. v. Ford, 444 U.S. 69, 100 S.Ct. 328, 62 L.Ed.2d 225 (1979).


2
ON CONSIDERATION WHEREOF, it is ordered by this court that the opinion in Cargill, Inc. v. Powell, No. 75-2655, filed on November 17, 1977, be withdrawn.


3
IT IS FURTHER ORDERED that the decision of the Benefits Review Board is affirmed and the petition for review is denied.